DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 12-15, and 19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sakuma (US 20090237291). Sakuma teaches (claim 1) a vehicular radar sensing system, the vehicular radar sensing system (para 24, radar outputs wave in forward area of subject vehicle) comprising: a radar sensor disposed at a vehicle so as to sense exterior of the vehicle (para 24, radar outputs wave in forward area of subject vehicle); wherein the radar sensor comprises a plurality of transmitters that transmit radio signals, and a plurality of receivers that receive radio signals (fig 1, items 13 and 21 and para 22, communication antenna transmits and receive with radio waves with a range of a few tens of meters to a few hundred meters and para 24, outputs millimeter waves in forward area), a control having a processor that processes outputs of the receivers (para 25, the ECU measures distance to the object based on time for millimeter wave to come back), wherein the transmitters transmit first radio signals at a first frequency (para 24, outputs millimeter waves in forward area) and transmit second radio signals at a second frequency, and wherein the second frequency is different from the first frequency (para 22, communication antenna transmits and receive with radio waves with a range of a few tens of meters to a few hundred meters), wherein first radio signals received at  by the remote communication device (fig 1, items 13 and 15).
With respect to claim 2, Sakuma teaches at least one transmitter of the plurality of transmitters and at least one receiver of the plurality of receivers are dedicated to transmitting and receiving first radio signals (fig 1, item 21 and para 25) and at least one other transmitter of the plurality of transmitters and at least one other receiver of the plurality of receivers are dedicated to transmitting and receiving second radio signals (fig 1, item 13 and para 23).
With respect to claim 3, Sakuma teaches the remote communication device is disposed at another vehicle (para 22, communication devices mounted on other vehicles), and wherein the transmitters and the receivers transmitting and receiving second radio signals establish communication with the remote communication device of the other vehicle (para 25, sending signals to and from communications devices in another vehicle).
With respect to claim 4, Sakuma teaches the vehicular radar sensing system exchanges position data of the vehicle with the other vehicle (para 36, pieces of information grouped to generate information and the control ECU transmits this information).
With respect to claim 5, Sakuma teaches a plurality of remote communication devices are disposed at respective ones of a plurality of other vehicles, and wherein the transmitters and the receivers transmitting and receiving second radio signals establish communication with the remote communication devices of the plurality of other vehicles simultaneously (para 7 states “the transmission device is configured to transmit wireless present position information of the subject vehicle into the surrounding area.” Since the transmission is made into the surrounding 
With respect to claim 9, Sakuma teaches the processor is embedded within the radar sensor (figure 1 shows the radar and communication device combined in one device 11).
With respect to claim 12, Sakuma teaches vehicular radar sensing system, the vehicular radar sensing system (para 24, radar outputs wave in forward area of subject vehicle) comprising: a radar sensor disposed at a vehicle so as to sense exterior of the vehicle (para 24, radar outputs wave in forward area of subject vehicle); wherein the radar sensor comprises a plurality of transmitters that transmit radio signals, and a plurality of receivers that receive radio signals (fig 1, items 13 and 21 and para 22, communication antenna transmits and receive with radio waves with a range of a few tens of meters to a few hundred meters and para 24, outputs millimeter waves in forward area); a control having a processor that processes outputs of the receivers (para 25, the ECU measures distance to the object based on time for millimeter wave to come back); wherein the transmitters transmit first radio signals at a first frequency (para 24, outputs millimeter waves in forward area) and transmit second radio signals at a second frequency, and wherein the second frequency is different from the first frequency (para 22, communication antenna transmits and receive with radio waves with a range of a few tens of meters to a few hundred meters), wherein at least one first transmitter of the plurality of transmitters and at least one first receiver of the plurality of receivers are dedicated to transmitting and receiving first radio signals (fig 1, item 21 and para 25) and at least one second transmitter of the plurality of transmitters and at least one second receiver of the plurality of receivers are dedicated to transmitting and receiving second radio signals (fig 1, item 13 and para 23), wherein first radio signals received at the at least one first receiver are transmitted first radio signals that are reflected off an object exterior the vehicle, and wherein the control, via processing by the processor of the first radio signals received at the at least one first receiver, determines presence of the object exterior the vehicle (para 25, measures distance by time it 
With respect to claim 13, Sakuma teaches the remote communication device is disposed at another vehicle, and wherein the at least one second transmitter and the at least one second receiver transmitting and receiving second radio signals establish communication with the other vehicle  (para 25, sending signals to and from communications devices in another vehicle).
With respect to claim 14, Sakuma teaches the vehicular radar sensing system exchanges position data of the vehicle with the other vehicle (para 36, pieces of information grouped to generate information and the control ECU transmits this information).
With respect to claim 15, Sakuma
With respect to claim 19, Sakuma teaches the processor is embedded within the radar sensor (fig 1 shows the processor connected to the radar embedded in a communication device, therefore the processor is embedded with the radar).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma as applied to claim 1 above, and further in view of Breed et al (US 20050137786). Breed teaches the remote communication device is disposed at a stationary object, and wherein the transmitters and the receivers transmitting and receiving second radio signals establish communication with the remote communication device of the stationary object (para 60, “improved method for communications involving a vehicle, including vehicle-to-vehicle communications and communications between a vehicle and a stationary object”). It would have been obvious to modify Sakuma to include the remote communication device is disposed at a stationary object, and wherein the transmitters and the receivers transmitting and receiving second radio signals establish communication with the remote communication device of the stationary object because it is merely a substitution of communicating other vehicle information of Sakuma with the method of Breed with no new or unexpected results. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma as applied to claim 1 above, and further in view of Farshchian et al (US 20170201887). Farshchian teaches the transmitters transmit first radio signals at the first frequency and second radio signals at the second frequency simultaneously (para 73, “the signals 136 of the Sakuma to include the transmitters transmit first radio signals at the first frequency and second radio signals at the second frequency simultaneously because it is merely one of multiple implementations of transmitting the radio frequency signals with no new or unexpected results.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma as applied to claim 1 above, and further in view of Shimizu et al (US 9813222). Shimizu teaches the plurality of receivers receive first radio signals and second radio signals simultaneously (col 5, lines 40-63, “the second data to the first communication device while simultaneously (1) receiving a remaining portion of the first data from the first communication device using the wireless channel and (2) detecting a presence of the second communication device via radar using the wireless channel”). It would have been obvious to modify Sakuma to include the plurality of receivers receive first radio signals and second radio signals simultaneously because it is merely one of multiple implementations of receiving the radio frequency signals with no new or unexpected results.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma as applied to claim 1 above, and further in view of Breed (US 20080150786).
With respect to claim 10, Breed teaches the first frequency is greater than the second frequency (para 284, radar systems use 77 GHZ and para 302, communications use 2.4 GHZ ins band). It would have been obvious to modify Sakuma to include the first frequency is greater than the second frequency because it is merely one of multiple implementations of the radar and communications frequencies with no new or unexpected results.
With respect to claim 11, Breed teaches the first frequency is between 76 gigahertz and 81 gigahertz and the second frequency is between 1 gigahertz and 3 gigahertz (para 284, radar systems use 77 GHZ and para 302, communications use 2.4 GHZ ins band). It would have been obvious to modify Sakuma to include the first frequency is between 76 gigahertz and 81 .
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma as applied to claim 12 above, and further in view of Breed et al (US 20050137786). Breed teaches the remote communication device is disposed at a stationary object, and wherein the at least one second transmitter and the at least one second receiver transmitting and receiving second radio signals establish communication with the remote communication device of the stationary object (para 60, “improved method for communications involving a vehicle, including vehicle-to-vehicle communications and communications between a vehicle and a stationary object”). It would have been obvious to modify Sakuma to include the remote communication device is disposed at a stationary object, and wherein the at least one second transmitter and the at least one second receiver transmitting and receiving second radio signals establish communication with the remote communication device of the stationary object because it is merely a substitution of communicating other vehicle information of Sakuma with the method of Breed with no new or unexpected results.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma as applied to claim 12 above, and further in view of Farshchian et al (US 20170201887). Farshchian teaches the transmitters transmit first radio signals at the first frequency and second radio signals at the second frequency simultaneously (para 73, “the signals 136 of the wireless communications system 130 and the signals 128/129 of the radar system 120 may be transmitted simultaneously”). It would have been obvious to modify Sakuma .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma as applied to claim 12 above, and further in view of Shimizu et al (US 9813222). Shimizu teaches the plurality of receivers receive first radio signals and second radio signals simultaneously (col 5, lines 40-63, “the second data to the first communication device while simultaneously (1) receiving a remaining portion of the first data from the first communication device using the wireless channel and (2) detecting a presence of the second communication device via radar using the wireless channel”). It would have been obvious to modify Sakuma to include the plurality of receivers receive first radio signals and second radio signals simultaneously because it is merely one of multiple implementations of receiving the radio frequency signals with no new or unexpected results.
Claim 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma (US 20090237291) in view of Breed (US 20080150786) and Farshchian et al (US 20170201887). Sakuma teaches a vehicular radar sensing system, the vehicular radar sensing system (para 24, radar outputs wave in forward area of subject vehicle) comprising: a radar sensor disposed at a vehicle so as to sense exterior of the vehicle (para 24, radar outputs wave in forward area of subject vehicle); wherein the radar sensor comprises a plurality of transmitters that transmit radio signals, and a plurality of receivers that receive radio signals (fig 1, items 13 and 21 and para 22, communication antenna transmits and receive with radio waves with a range of a few tens of meters to a few hundred meters and para 24, outputs millimeter waves in forward area); a control having a processor that processes outputs of the receivers (para 25, the ECU measures distance to the object based on time for millimeter wave to come back); wherein the transmitters transmit first radio signals at a first frequency (para 24, outputs millimeter waves in forward area) and transmit second radio signals at a second frequency, and wherein the second frequency is different from the first frequency (para 22, communication antenna transmits and receive with radio waves with a range of a few tens of meters to a few hundred meters); wherein first radio signals received at the receivers are transmitted first radio .
With respect to claim 21, Sakuma teaches a plurality of other remote communication devices are disposed at respective ones of a plurality of other vehicles, and wherein the transmitters and the receivers transmitting and receiving second radio signals establish communication with the other remote communication devices of the plurality of other vehicles (para 7 states “the transmission device is configured to transmit wireless present position information of the subject vehicle into the surrounding area.” Since the transmission is made into the surrounding area the communication device simultaneously establishes communications with the remote communication devices).
With respect to claim 20, Sakuma does not teach second radio signals received at the receiver are radio signals transmitted at the second frequency by the remote communication device; and wherein the remote communication device is disposed at a stationary object, and wherein the transmitters and the receivers transmitting and receiving second radio signals establish communication with the stationary object. Breed teaches second radio signals received at the receiver are radio signals transmitted at the second frequency by the remote communication device; and wherein the remote communication device is disposed at a stationary object, and wherein the transmitters and the receivers transmitting and receiving second radio signals establish communication with the stationary object (para 60, “ improved method for communications involving a vehicle, including vehicle-to-vehicle communications and communications between a vehicle and a stationary object”). It would have been obvious to Sakuma to include the remote communication device is disposed at a stationary object, and wherein the at least one second transmitter and the at least one second receiver transmitting and receiving second radio signals establish communication with the remote communication device of the stationary object because it is merely a substitution of communicating other vehicle information of Sakuma with the method of Breed with no new or unexpected results.
With respect to claim 20, Sakuma does not teach the transmitters transmit first radio signals at the first frequency and second radio signals at the second frequency simultaneously. Farshchian teaches the transmitters transmit first radio signals at the first frequency and second radio signals at the second frequency simultaneously (para 73, “the signals 136 of the wireless communications system 130 and the signals 128/129 of the radar system 120 may be transmitted simultaneously”). It would have been obvious to modify Sakuma to include the transmitters transmit first radio signals at the first frequency and second radio signals at the second frequency simultaneously because it is merely one of multiple implementations of transmitting the radio frequency signals with no new or unexpected results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648